UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 MICHELE COLELLA and DENISE DUSSAULT,

                    Plaіntіffs,
      v.                                    04-cv-2710 (LAP)
                                               ("Colella")
 THE REPUBLIC OF ARGENTINA,

                    Defendant.

MARCELO RUBEN RIGUIERO, et a1.,

                  Рlаіпніff..г,
       v.                                   05-cv-3089 (LAP)
                                              ("R іуue іro")
THE REPUBLIC OF ARGENTINA,

                   Defendant.

ANTONIO FORGIONE, et al,

                  Plaintіffs,
      v.                                    Об-cv-15171 (LAP)
                                              ("Foгgіone")
THE REPUBLIC OF ARGENTINA,

                   Defendant.




     DECLARATION OF RATINA J. RAMAMURTHI IN SUPPORT OF THE
      REPUBLIC OF ARGENTINA'S MOTION TO DISMISS PLAINTIFFS'
           CLAIMS AND VACATE PLAINTIFFS' JUDGMENTS
Pursuant to 28 U.S.C. § 1746, Rathna J. Ramamurthi declares as follows:

       1.      I am an attorney admitted to practice before this Court and an associate at Cleary

Gottlieb Steen & Hamilton LLP, counsel for defendant the Republic of Argentina (the

"Republic") in the above-captioned matters. I submit this declaration on behalf of the Republic

in support of its motion to dismiss with prejudice the claims of Plaintiffs Michele Colella and

Denise Dussault and to vacate their judgments in the above-captioned actions.

       2.      Attached to this declaration as Exhibits A-R are true and correct copies of the

following documents:

      Ex.            Document

       A             Declaration of R. Fiorentino, dated July 18, 2019, with annexes and
                     certified translations;

       B             Email from M. Spencer, dated June 28, 2019, with attachment, partial
                     certified translation, and redactions;

       C             Email from M. Spencer, dated May 15, 2019, with attachment, partial.
                     certified translation, and redactions;

       D             Annotations to purported account statements submitted by Michele
                     Colella;

       E             (Fоrgиoпе) Declaration of G. Formica, dated Nov. 12, 2010, with exhibits;

                     (Fоrgioпе) Letter from C. Boccuzzi to G. Gleizer, dated Sept. 28, 2007;

       G             (Forgione) Declarations of A. Forgione, dated July 23, 2007 and Nov. 7,
                     2007, with exhibits;

       H             (Fоrgioпе) Retainer Agreement, dated Aug. 22, 2006 (Ex. 1 to Decl. of G.
                     Gleizer in Supp. of Order to Show Cause, dated May 11, 2011);

        I            (Rigueiro) Amended Judgment, entered Jan. 17, 2007;

        J            (Rigueiro) Reply Mem. of Law in Supp. of Pls.' Mots. for Summ. J. & to
                     Stake Def.'s Discovery Requests, dated Apr. 26, 2006;
       K              (Rigueiro) Mem. of Law of the Republic of Argentina in Opp. to Pls.'
                      Mots. for Summ. J. & to Stake Def.'s Discovery Requests, dated Apr. 7,
                      2006;

        L             (Rigueiro) Dec!. of M. Colella in Supp. of Mot. for Summ. J., dated Jan.
                      17, 2006, with exhibits;

       M              (Colella) Judgment, entered June 1, 2006;

       N              (Colella) Opinion, dated Feb. 16, 2006;

       O              (Colella) Plaintiffs' Certification, dated June 10, 2004 and Plaintiffs'
                      Declarations, dated Aug. 11, 2004 and Feb. 24, 2006, with exhibits;

        P             Email from R. Ramamurthi, dated April 22, 2019 and email from M.
                      Colella, dated April 18, 2019, with attachment and redactions;

       Q              Emails from J. Sleater, O. Colazo, and M. Colella, dated June 2016— June
                      2017, with redactions; and

       R              Master Settlement Agreement, between the Republic of Argentina and
                      Michele Colella and Denise Dussault, with redactions.



I declare under penalty of perjury that the foregoing is true and correct.

Executed on September 6, 2019 in New York, New York.


                                                                 RATIHNA J. RAMÃ?IIURTHI




                                                  2
